Trippe, Judge.
It is not denied that at the time the warrant was issued against the tenant, the landlord was indebted to him $40 00 for repairs of fences, under the contract for rent, and that the tenant was to keep the farm until he was paid. If the tenant had made a parol contract for a tenancy of two or three years for a stipulated sum, and had paid the price and gone into the possession, would it not have been such performance of the contract, that it would have been good under the statute of frauds, or section 1951 of the New Code ? A parol license of an easement, though under the general rule revocable, is not always so, and the exception is : where acts have been done by one party upon the faith of a license given by another, the latter will be estopped from revoking it to the injury of the former: Sheffield et al., vs. Collier, 3 Kelly, 83. A specific performance of a parol contract whereby the title to land is conveyed, will be decreed in many cases. The same principle will prevent a landlord, who has made a contract with a tenant to hold possession for a term, or until he *471is reimbursed for improvements, and who, under the contract, has expended money and labor beyond the rent for the first year, from claiming at the end of that year, that it is a tenancy at will, and from summarily ousting the tenant without even a tender of what the landlord’s own witnesses prove was due the tenant. The Court charged the jury in accordance with this principle, and should have granted a new trial, because the verdict is in violation of it. The case was to be decided according to the right of the landlord to sue out the warrant at the time it was issued.
Judgment reversed.